DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach, or suggest a device for determining a mass of a vehicle, the device comprising: vehicle height sensors; a passenger detecting sensor for sensing the number of passengers boarded the vehicle and boarded locations of the 10passengers; and a controller configured to: calculate a load based on the vehicle height; calculate a load conversion factor based on each offset set based on a boarded location of each passenger and the 15number of passengers; and calculate a mass change amount based on the load and the load conversion factor.
Regarding independent claim 10, the prior art either alone or in combination fails to disclose, teach, or suggest a method for determining a mass of a vehicle, the method comprising: 10obtaining a vehicle height; sensing the number of passengers boarded the vehicle and 15boarded locations of the passengers; calculating a load based on the vehicle height; calculating a load conversion factor based on each offset set based on a boarded location of each passenger and the number of passengers; and 20calculating a mass change amount based on the load and the load conversion factor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen J Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        September 2, 2022